  Case: 1:19-cr-00025-DRC Doc #: 52 Filed: 05/18/21 Page: 1 of 10 PAGEID #: 352




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,
                                              Case No. 1:19-cr-25
       v.                                     JUDGE DOUGLAS R. COLE

 LELON CAMPBELL,

              Defendant.
                              OPINION AND ORDER
      This cause comes before the Court on the government’s unopposed Motion to

Seal Exhibit A to the government’s opposition to Campbell’s Motion to Suppress. (Doc.

47). For the reasons more fully discussed below, the Court DENIES the Motion, but

does so WITHOUT PREJUDICE. The Court further GRANTS a temporary seal to

allow the parties fourteen days in which to file a new motion providing the

information described below that is necessary to justify a permanent seal.

                               LAW AND ANALYSIS

      “It would be easy—in the interest of judicial economy, one might say—to grant

a sealing motion when no party objects.” Lewis v. Smith, No. 2:20-cv-3461, 2020 WL

6044082, at *3 (S.D. Ohio Oct. 13, 2020). But a court should not, indeed cannot, grant

a motion to seal simply because it is easy and convenient to do so. Rather, courts must

evaluate a motion to seal in light of the weighty public interests in judicial

transparency and open access to court records. Shane Group, Inc. v. Blue Cross Blue

Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016). Accordingly, as the Sixth Circuit
  Case: 1:19-cr-00025-DRC Doc #: 52 Filed: 05/18/21 Page: 2 of 10 PAGEID #: 353




recently explained, “a court’s obligation to explain the basis for sealing court records

is independent of whether anyone objects to it.” Id. at 306.

       The public right of access to judicial information is secured both in the First

Amendment and the common law. See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589

(1978) (conducting analysis of both the common-law right of access and the First

Amendment right of access). “Although the scope of the First Amendment and

common law rights differ somewhat, when a right of access arises under either, the

burden falls on the party opposing disclosure to show compelling reasons that justify

confidentiality.” In re Morning Song Bird Food Litig., 831 F.3d 765, 773 (6th Cir.

2016) (citations omitted).

       Whether a right of access exists under either body of law will depend on the

nature of the document or proceeding at issue. The document at issue here is a search

warrant affidavit that is the subject of Campbell’s motion to suppress. The affidavit

is attached as the first exhibit to both Campbell’s motion and the government’s

response. The Court also admitted the affidavit into evidence at the motion to

suppress hearing. The question here is whether the common law right of access, or

the First Amendment right of access, preclude the parties’ efforts to seal the affidavit

in this case.

       Start with the constitutional right of access. The First Amendment right of

access exists in a particular proceeding in a criminal case if “(1) that proceeding has

‘historically been open to the press and the general public’ and (2) ‘public access plays

a significant positive role in the functioning of the particular process in question.’” In



                                            2
  Case: 1:19-cr-00025-DRC Doc #: 52 Filed: 05/18/21 Page: 3 of 10 PAGEID #: 354




re Search of Fair Finance, 692 F.3d 424, 429 (6th Cir. 2012) (quoting Press-Enterprise

Co. v. Superior Court, 478 U.S. 1, 8 (1986)). This test is commonly referred to as the

“experience and logic” test. Id.

      The Sixth Circuit’s decision in Fair Finance made quite clear that there is no

First Amendment right of access to a search warrant affidavit under this test. Id. at

433. The Fair Finance court reasoned that, under the “experience” portion of the test,

“[i]t is indisputable that proceedings for the issuance of search warrants are not, and

have not been, public.” Id. at 430. Rather, the Fair Finance Court explained, courts

usually conduct proceedings for the issuance of search warrants ex parte. Id. The

court held that the “logic” piece of the test pointed in the same direction, as “public

access to search warrant documents prior to the execution of a search would harm

criminal investigations by enabling criminal suspects to learn of impending searches

and by potentially leading them to remove or destroy evidence.” Id. at 432.

      As this overview of the court’s analysis reveals, Fair Finance’s holding was

necessarily responsive to the nature and purpose of the affidavit at issue in that case.

Specifically, the Fair Finance court examined the public right of access as it applied

to an affidavit attached to an application for a warrant that served only to establish

probable cause for the requested warrant. The search warrant affidavit at issue here

at one point fulfilled that traditional role, but now takes on a second life both as the

key exhibit to a motion to suppress and as a piece of admitted evidence central to a

hearing on that motion. (Tr. of Hr’g on Mot. to Suppress, Doc. 50, #335).




                                           3
  Case: 1:19-cr-00025-DRC Doc #: 52 Filed: 05/18/21 Page: 4 of 10 PAGEID #: 355




      The fact that the affidavit at issue here plays such a central role in a motion to

suppress is significant for the Court’s constitutional analysis. Unlike the “proceedings

for the issuance of search warrants” at issue in Fair Finance, hearings on motions to

suppress, like certain other pre-trial criminal proceedings, historically have been, and

logically should be, open to the public. United States v. McVeigh, 119 F.3d 806, 812

(10th Cir. 1997). This historical right of access means that the “experience” prong of

the “experience and logic test” cuts in favor of a First Amendment right of access. The

same is true of the “logic” piece of the test. A suppression hearing is one of the most

“critical pre-trial proceeding[s],” and can be “as important as the trial itself.” Id.

(quoting Waller v. Georgia, 467 U.S. 39, 46 (1984)). As suppression hearings evaluate

the “conduct of law enforcement officers[,] … the public interest in access to a

suppression hearing is particularly high.” Id. (citing Waller, 467 U.S. at 46); see also

Matter of N.Y. Times Co., 828 F.2d 110, 113–14 (2d Cir. 1987). Given the public

interest in such proceedings, the First Amendment right of access fairly extends to

the exhibits used at such a hearing. See Matter of N.Y. Times Co., 828 F.2d at 114

(“[T]he First Amendment right of access applicable to a suppression hearing extends

to the exhibits at the hearing.”) (citing In re Herald Co., 734 F.2d 93, 101 (2d Cir.

1984)). That includes the affidavit here.

      Given the First Amendment interests involved in exhibits used at suppression

hearings, a seal is appropriate only if it is “essential to preserve higher values” and

is “narrowly tailored” to those interests. In re Search of Fair Finance, 692 F.3d at 429

(quoting Press-Enterprise, 478 U.S. at 9). The parties’ motion identifies an interest



                                            4
  Case: 1:19-cr-00025-DRC Doc #: 52 Filed: 05/18/21 Page: 5 of 10 PAGEID #: 356




that could check the first box, namely, the parties suggest that a seal would serve the

“higher value” of ensuring the “safety of the witness referenced in the warrant

affidavit.” (Mot. to Seal, Doc. 47, #47). The Court agrees that witness safety is of

crucial interest, both to the criminal justice system, and to the public at large.

      But, while the motion identified a “higher value,” the motion to seal falls short

on the narrow tailoring front. The affidavit at issue is eight pages long. It includes a

variety of information, some of which admittedly concerns a government witness, but

much of which appears completely unrelated to the witness, at least at first blush.

The parties’ attempt to seal this information wholesale fails to satisfy the First

Amendment’s narrow tailoring requirement. At most, the First Amendment would

support redacting the allegedly sensitive information.

      While the analysis under the common law right of access is slightly different,

see, e.g., In re Morning Song Bird Food Litig., 831 F.3d at 772–73, it leads to the same

result here. Unlike the First Amendment right of access, which attaches based on the

“experience and logic test,” the common law right of access is “left to the sound

discretion of the trial court.” Nixon, 435 U.S. at 599. The Sixth Circuit’s recent

decision in Shane Group provides a framework for the exercise of this discretion.

      In Shane Group, the Sixth Circuit distinguished between documents in the

“discovery stage” and the “adjudication stage” of litigation. Id. at 305. The first of

these stages is largely a private matter between the parties, which involves collection

and exploration of documents that “might or might not be relevant to their case.” Id.

Accordingly, “[s]ecrecy is fine at the discovery stage, before the material enters the



                                           5
  Case: 1:19-cr-00025-DRC Doc #: 52 Filed: 05/18/21 Page: 6 of 10 PAGEID #: 357




judicial record.” Id. (quoting Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 545 (7th

Cir. 2002)).

       “At the adjudication stage, however, very different considerations apply.” Id.

(quoting Joy v. North, 692 F.2d 880, 893 (2d Cir. 1982)). The adjudication stage begins

when “the parties place material in the court record.” Id. At that point, the documents

in the record begin to directly inform the court’s ultimate disposition of the case.

These documents, then, can provide the public notice of “whether a right does or does

not exist” and of “the [type of] conduct [that can give] rise to [such a] case.” Id. Perhaps

even more importantly, transparency at the adjudication stage prevents the courts

from “masking impropriety, obscuring incompetence, and concealing corruption.” Id.

(quoting Brown & Williamson Tobacco Corp. v. Fed. Trade Comm’n,, 710 F.2d 1165,

1179 (6th Cir. 1983)).

       Although Shane Group was a civil case, its reasoning applies in the criminal

context. See, e.g., United States v. Sittenfeld, No. 1:20-cr-142, 2021 WL 1438300, at

*6 (S.D. Ohio Apr. 15, 2021) (noting that Shane Group applies to criminal matters);

Lewis, 2020 WL 6044082, at *1 (applying Shane Group to a motion to seal a

presentence investigation report and a competency evaluation report in a criminal

matter); Rudd Equip. Co. v. John Deere Constr. & Forestry Co., 834 F.3d 589, 593

(6th Cir. 2016) (recognizing, in a post-Shane Group decision, that there is a “strong

presumption in favor of openness regarding court records… [i]n civil cases, as much

as in criminal matters” (citation and internal quotations omitted)).




                                             6
  Case: 1:19-cr-00025-DRC Doc #: 52 Filed: 05/18/21 Page: 7 of 10 PAGEID #: 358




      For example, one of Shane Group’s articulated goals is to provide the public

notice of the type of conduct that could give rise to civil liability. Shane Group, 825

F.3d at 305 (“the public’s interest is focused not only on the result, but also on the

conduct giving rise to the case”). The public has a similar, and possibly even

weightier, interest in having notice of the type of conduct that could lead to criminal

liability. Similarly, although the presumption of openness serves to control for

corruption and incompetence in the civil system, it is arguably even more important

to control for such improprieties in the criminal system, where such misconduct could

have severe consequences.

      At the adjudication stage in both criminal and civil matters, then, Shane Group

requires the party seeking a seal to advance a “compelling reason why certain

documents or portions thereof should be sealed.” Shane Group, 825 F.3d at 305 (citing

Press–Enter. Co. v. Superior Court of Cal., 464 U.S. 501, 509–11 (1984)). And, even if

the movant can demonstrate a compelling reason, the proposed “seal itself must be

narrowly tailored to serve that reason.” Id. As part of the narrow tailoring

requirement, it falls to the “proponent of sealing” to “analyze in detail, document by

document, the propriety of secrecy, [and to] provid[e] reasons and legal citations.” Id.

at 305–06 (quoting Baxter, 297 F.3d at 548).

      The government’s unopposed motion to seal here falls short of these standards.

To start, there is little doubt that an exhibit to a motion to suppress, like the one at

issue here, falls on the “adjudicative” side of the Shane Group divide. As mentioned

above, the Shane Group Court held that “[t]he line between these two stages,



                                           7
  Case: 1:19-cr-00025-DRC Doc #: 52 Filed: 05/18/21 Page: 8 of 10 PAGEID #: 359




discovery and adjudicative, is crossed when the parties place material in the court

record.” Id. at 305. The affidavit at issue here is not only an exhibit to a motion to

suppress, but the Court also admitted it into evidence during a hearing on that

motion. (Tr. of Hr’g on Mot. to Suppress, Doc. 50, #335). Therefore, the affidavit is a

document that is “in the court record” for purposes of Shane Group.

      Not only does the express language of Shane Group support this finding, but it

also is consistent with the policy underlying that decision. On a deeper level, the

presumption behind the right of public access in Shane Group “traces its roots to the

Roman and English traditions of trials being open to the public.” Sittenfeld, 2021 WL

1438300, at *7 (citing cases). A motion to suppress (and any responsive briefing and

attached exhibits) is intimately connected to the concept of a trial. Motions to

suppress, like their civil-law cousin motions in limine, are motions which serve the

core function of limiting the evidence that the court can consider at trial. It is well-

established that motions in limine are “adjudicative” motions that can trigger Shane

Group’s strict scrutiny test. See, e.g., Inhalation Plastics, Inc. v. Medex Cardio-

Pulmonary, Inc., No. 2:07-cv-116, 2016 WL 9403903, at *1 (S.D. Ohio Aug. 3, 2016)

(applying Shane Group to an exhibit to a motion in limine); Babcock & Wilcox Co. v.

Cormetech, Inc., No. 5:14CV514, 2017 WL 4286776, at *3 (N.D. Ohio Sept. 27, 2017).

In fact, one of the documents at issue in Shane Group was a motion to strike the

report and testimony of the plaintiffs’ expert witness, and the Court held that the

heightened sealing burden applied to that motion. Shane Group, 825 F.3d at 306.




                                           8
  Case: 1:19-cr-00025-DRC Doc #: 52 Filed: 05/18/21 Page: 9 of 10 PAGEID #: 360




Briefing and exhibits concerning motions to suppress, then, are also subject to Shane

Group’s requirements.

      In its unopposed motion to seal, the government identifies a potentially

compelling interest. Namely, the government asserts that a seal is necessary to

protect the “safety of the witnesses referenced” in the exhibit. (Doc. 47, # 241). Even

so, the government once again runs into a problem on the narrowly-tailored front.

Specifically, the government seeks to seal the exhibit in its entirety, without offering

any explanation as to why redaction of key information, rather than sealing in the

entirety, would not serve the same identified compelling interest of witness safety.

Accordingly, the Court DENIES the government’s unopposed request for a

permanent seal, but without prejudice to its ability to further either (1) explain why

redaction, rather than sealing, will not adequately protect the identified interest, or

(2) if redaction will work, to identify the portions that should be redacted, with

explanations as to why such redactions are necessary and appropriate.

                                   CONCLUSION
      For the reasons above, the Court DENIES the government’s motion for a

permanent seal (Doc. 47). The Court, however, GRANTS a temporary seal to permit

the parties an opportunity to re-file a motion to seal within fourteen (14) days that

comports with Shane Group’s requirements.




                                           9
Case: 1:19-cr-00025-DRC Doc #: 52 Filed: 05/18/21 Page: 10 of 10 PAGEID #: 361




    SO ORDERED.

May 18, 2021
DATE                                      DOUGLAS R. COLE
                                          UNITED STATES DISTRICT JUDGE




                                     10
